Case: 12-14156   Date Filed: 06/10/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14156
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00075-JSM-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

ROBERTO JIMENEZ-DELGADO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 10, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-14156     Date Filed: 06/10/2013    Page: 2 of 4


      Roberto Jimenez-Delgado appeals his sentence of 33 months of

imprisonment, following his pleas of guilty to conspiring to transport illegal aliens,

8 U.S.C. § 1324(a)(1)(A)(v)(1), transporting illegal aliens, id. § 1324(a)(1)(A)(ii),

(B)(1), 18 U.S.C. § 2, reentering the United States illegally, 8 U.S.C. § 1326(a),

and entering the United States at a time or place other than as designated by

immigration officials, id. §§ 1325(a)(1), 1329. Jimenez-Delgado challenges the

enhancement of his sentence for managing five or more people in the conspiracy.

We affirm.

      The district court did not clearly err by enhancing Jimenez-Delgado’s

sentence for his managerial role in the conspiracy to transport illegal aliens. A

defendant is subject to a three-level increase in his offense level if he is a “manager

or supervisor (but not an organizer or leader) and the criminal activity involved

five or more participants or was otherwise extensive.” United States Sentencing

Guidelines Manual § 3B1.1(b) (Nov. 2011). Evidence presented at Jimenez-

Delgado’s change of plea and sentencing hearings established that he exercised

control and decision-making authority over at least seven participants in the

Calixto alien smuggling organization; transported aliens after they were smuggled

into the United States; and recruited participants to join the organization. See id.

cmt. n.4. During his change of plea hearing, Jimenez-Delgado admitted to

managing the transportation of illegal aliens from Alabama to Florida; directing his


                                           2
               Case: 12-14156     Date Filed: 06/10/2013    Page: 3 of 4


wife to verify with him what fee to collect from each alien; attempting to recruit

his neighbor’s husband to drive vehicles for the organization; and using the

neighbor instead to transport the aliens. See United States v. Wilson, 884 F.2d

1355, 1356 (11th Cir. 1989) (“The findings of fact of the sentencing court may be

based on . . . facts admitted by a defendant’s plea of guilty . . . or evidence

presented at the sentencing hearing.”). At the sentencing hearing, Robert Vadasz,

an agent of the United States Border Patrol, identified by name seven participants

whom Jimenez-Delgado supervised in the organization; recounted statements made

by Jimenez-Delgado’s wife and neighbor that he coordinated the destinations and

routes of the drivers and directed what fee to collect from the aliens and where to

deliver the proceeds; and testified that Jimenez-Delgado relocated a third

participant in his “transportation cell” to Arizona to lengthen the route for his

transportation cell and “make extra money per alien.” Jimenez-Delgado argues,

for the first time on appeal, that the district court should not have relied on Agent

Vadasz’s hearsay testimony “about things Mr. Jimenez-Delgado allegedly said to

third-parties” in the presence of his wife and neighbor, but the agent’s testimony

has “sufficient indicia of reliability” to be considered at sentencing, United States

v. Ghertler, 605 F.3d 1256, 1269 (11th Cir. 2010). Agent Vadasz interviewed

Jimenez-Delgado’s wife and neighbor and their accounts were consistent with

Jimenez-Delgado’s admissions about his role in the smuggling organization.


                                           3
      Case: 12-14156   Date Filed: 06/10/2013   Page: 4 of 4


We AFFIRM Jimenez-Delgado’s sentence.




                               4